By Judge Alfred D. Swersky
Plaintiff has moved to strike Defendants’ cross-bills on the authority of Summerson v. Donovan, 110 Va. 657 (1910), holding that no claims exist between partners until there has been an accounting and dissolution of the partnership.
When faced with this issue in the past, this Court has stayed rather than stricken cross-bills asserting claims between the partners. See, Southern Region Industrial Realty v. Boyle Development, Chancery No. CH900865.
Defendant argues that his claims do not arise out of the partnership and, in part, he is correct. Claims for Defamation and Intentional Interference with the contract do not fall with the partnership accounts and would not arise from an accounting of partnership interest. The remaining claims for declaratory judgment, breach of contract, breach of fiduciary duty and indemnification clearly deal with claims between the partners that would be dealt with in an accounting.
Judicial economy, however, requires that all claims in the cross-claim be stayed rather than a division of the claims that would allow Defendant to proceed on some but not on all of his claims. Hence, all matters in Defendant’s cross-claim will be stayed pending resolution of the partnership accounting.